Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Currently, claims 3, 5-6, 8-13, 15, 17-40 are pending in the instant application.  Claims 1-2, 4, 7, 14 and 16 have been canceled, claims 24-40 have been added and claims 10-12, 18-20, 29-31, and 35-37 have been withdrawn.  This action is written in response to applicant’s correspondence submitted 01/08/2020. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.
Claims 3, 5-6, 8-9, 13, 15, 17, 21-28, 32-34, 38-40 are under examination.  
Withdrawn Rejections

The rejection of claims 24-27 and 35 under 35 USC 102(a)(1) anticipated by Friboulet is withdrawn in view of the amendment to the claims.
The rejection of claims 28, 32-34, 38-40 under 35 USC 103 as unpatentable over Friboulet in view of Kuhlman is withdrawn in view of the amendment to the claims. 

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 3, 5-6, 8-9, 13, 15, 17, 21-28, 32-34, 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more.  This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and law of nature and are not significantly more.  This rejection was previously presented and rewritten to address the amendment to the claims. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 3 and 24, the claims are drawn to methods of diagnosing resistant against a platinum-based cancer therapeutic agent that is being treated with a platinum based 
Additionally claim 3 and 24 are directed to a law of nature, a naturally occurring thing or natural phenomenon which is a natural principle:  an asserted correlation between mRNA amount of ERCC1 isoform 3 and therapeutic resistance.  This conclusion is supported by the 
	These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exception in manner that imposes a meaningful limit on the judicial exception.  The recitation of administering the platinum based cancer therapeutic agent to the agent in step (a) and measuring an amount of ERCC1 isoform 3 mRNA in a liquid or tissue sample obtained from the patient is performed to gather data for the mental analysis step and while the preamble of claim 3 requires the subject has been treated with platinum based therapeutic this treatment is performed in order to gather data for the mental analysis step and is a necessary precursor for all uses of the recited exception and is therefore an extra-solution activity and does not integrate the judicial exception into a practical application.                
Besides the abstract comparing step, the dependent claims set forth steps of  lysing isolated circulating tumor cells and measuring ERCC1 isoform 3, measuring by RT-PCR, LCR, NASMA, hybridization and restriction enzyme fragments and analysis, comparing to another marker for cells of epithelial, mesenchymal, or stem cell phenotype, limiting the therapeutic agent and cancer type, limiting the sample type.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  None of these claims recite additional elements that integrate the abstract idea.
 Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.

	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately 
Additionally, the method claims does not result in an inventive concept that transforms the natural phenomenon of the association of mRNA amounts of ERCC1 isoform 3 with therapeutic resistance, and the rejected claims as a whole are not significantly more than the judicial exception upon which they are based.  In the instant case, the rejected claims require only the steps of gathering data related to measuring mRNA of ERCC1 isoform3, and then making a diagnosis or determination based on the measuring amount compared to a predetermined value or to another marker.  Additional elements related to the nature of the sample are not steps that amount to significantly more that the judicial exception.  The claim limitations are general data gathering and analysis methods, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite.  The steps do nothing more than spell out what practitioners already knew—how to detect and analyze mRNA using routine, ordinary techniques.  Nothing is added by identifying the steps to be used in making the detection because those detection techniques were the well-understood, routine, and conventional techniques that a scientist would have thought of when instructed to detect methylation.  Thus, the claim as a whole does not amount to significantly more than the exception itself.   
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on page 10-11 of the remarks mailed 12/15/2020.  The response asserts that claim 3 has been amended to recite an affirmative step which cannot be 
The response further asserts that claim 24 has been amended to affirmatively recite the same affirmative step which cannot be completely mentally and which amounts to significantly more.  The response asserts that claim 24 has been amended to affirmatively recite the step of administering the platinum based cancer therapeutic agent to the patient provided the measured amount is above a predetermined amount. This response has been reviewed but not found persuasive.  While step (c) has been amended to recite administering the platinum based cancer therapeutic agent, it requires that administering the platinum based cancer therapeutic agent is only administered to patient that has a measured amount higher than a predetermined value and the claim encompasses patients that do not have a measured amount higher than a predetermined value and in these patients no therapeutic agent would be administered and therefore step (c) is maintained.

	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5-6, 8-9, 13, 15, 17, 21-28, 32-34, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlmann et al. (AACR; Cancer Res 2013;73(8 Suppl):Abstract nr 1450, pp 1-5) in view of Li (Oncogene, 2012, 31, p. 2412-2422) and Friboulet (AACR 102nd Aunnual Meeting 2011, Cellular and Molecular Biology, Abstract 3895, pp. 1-5)
Kuhlmann teaches obtaining blood samples for circulating tumor cells before and after chemotherapy with carboplatin by mRNA isolation and gene expression analysis by reverse transcription and multiplex RT-PCR for EpCAM and ERCC1 in patients with ovarian cancer (claims 5-6, 8, 17, 25-28, 34).  Kuhlman teaches RT-PCR of EpCAM and ERCC1 and cut-off values of transcripts (claims 13, 15, 23, 28, 32-34, 40).  Kuhlmann teaches ERCC1 might sever as a valuable biomarker for monitoring disease for possible change in treatment. Kuhlmann does not teach analysis of ERCC1 isoform 3.
Li teaches cells become resistant through enhanced ability to remove DNA adducts and teaches elevated expression of DNA repair genes.  Li teaches high ERCC1 expression is associated with inferior outcome following platinum-based chemotherapy in a number of solid 
Friboulet teaches 5 isoforms of ERCC1 were detected at mRNA level both in cancer cell lines and patient tissues.  Friboulet teaches isoform 201 (isoform3) was observed in all tumor tissues compared to normal counterparts (see results).  Friboulet teaches isoform 201 is unable to remove cisplatin adducts and teaches that DNA adduct repair efficiency is directly correlated with chemosensitivity (see results).  
Given the prior art teaches ERCC1 expression is associated with platinum based chemotherapy resistance, teaches ERCC1 isoforms in tumor samples and detection of ERCC1 transcripts in circulating tumor cells, it would have been prima facie obvious to the ordinary artisan at the time the invention was made to include analysis of ERCC1 isoforms in circulating tumor cells as taught by Kuhlmann because Kuhlmann teaches increased ERCC1 in circulating tumor cells from ovarian cancer, Li teaches increased expression of ERCC1 in ovarian cancer is associated with platinum based resistance and teaches alternative transcripts associated with platinum based therapy resistance and Friboulet teaches isoform 201 is expressed in tumor cells and associated with chemosensitivity.  The skilled artisan would have been motivated to include analysis of circulating tumor cells of ERCC1 isoform 3, because Kuhlman teaches measuring ERCC1 transcripts in circulating tumor cells and teaches enrichment using EPCAM epithelial marker. Li teaches platinum based resistance in ovarian and lung cancer with increased ERCC1 expression and Friboulet teaches detection of ERCC1 isoform transcripts, including isoform 3 in tumor samples.  Additionally the skilled artisan would have a reasonable expectation of success that isoform 3 transcript  can be tested in additional cancer samples including circulating tumor cells from patients treated with platinum based chemotherapy because Kuhlman teaches analysis In re Aller, 220 F. 2d 454, 456, I05 USQ 233,235 states where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum by routine experimentation.  
Response to Arguments
The response traverses the rejection on pages 11-12 of the remarks mailed 12/15/2020.  The response asserts that Kuhlman expressly states that no association between clinically defined platinum resistance and ERCC1- positivity was observed.  Likewise, ERCC1 positivity before surgery or after chemotherapy alone did not provide prognostic significance.  The response asserts that Examiner’s reliance on In re Aller is improper.  The response asserts that Examiner is asserting it would be obvious to try certain tests but obviousness to try requires there is a reasonable expectation of success which applicant is not possible based on the teaching in the prior art.  This response has been reviewed but not found persuasive.  It is noted that In re aller was cited only with regard to analysis of additional marker EPCAM in CTC with ERCC1 expression, and include analysis of EPCAM before or after ERCC1 analysis, stated it would have been within the skill of the ordinary artisan to optimize experimental conditions and results with regard to analysis of EPCAM.  The examiner was not citing In re Aller for the rejection as a whole.   With regard to Kuhlmann, while Kuhlman states no association between clinically st column).  Therefore the teaching of Kuhlmann does not teach away but provides additional suggestion, expectation and motivation to measure expression of isoforms of ERCC1 in CTC for platinum resistance because Kuhlmann teaches measuring ERCC1 in CTC in ovarian cancer and teaches ERCC1 might serve as a valuable biomarker for possible change in treatment, which provides motivation and suggestion and the teachings of Li and Frioboulet provide a reasonable expectation of success that expression levels of ERCC1 isoform 3 could be measured in CTC and would be indicative of platinum based chemotherapy resistance because Li teaches ERCC1 expression is elevated in ovarian cancer and platinum therapy resistance and Frioboult teaches detecting ERCC1 isoforms expression in cancer.  Therefore, as addressed in the rejection above, it would 
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571) 272-0731.  
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/SARAE L BAUSCH/Primary Examiner, Art Unit 1634